SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedSeptember 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53031 WESTMOUNTAIN DISTRESSED DEBT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315407 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123North College Avenue, STE 200 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 212-4770 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, November 3, 2011, was 1,808,150 FORM 10-Q WestMountain Distressed Debt, Inc. TABLE OF CONTENTS PART 1 FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 3 Statement of Operations (Unaudited) for the three months ended September 30, 2011 and 2010 and for the nine months ended September 30, 2011 and 2010 and for the period October 18, 2007 (inception) through September 30, 2011 4 Statement of Cash Flows (Unaudited) for the nine months ended September 30, 2011 and 2010 and for the period October 18, 2007 (inception) through September 30, 2011 5 Statement of Shareholders' Equity (Unaudited) for the period October 18, 2007 through September 30, 2011 6 Notes to the Financial Statements 7 ITEM 2. Management's Discussion and Analysis and Plan of Operation 9 ITEM 3. Quantitative and Qualitative Disclosures About Mark Risk 11 ITEM 4. Controls and Procedures 11 ITEM 4T. Controls and Procedures 11 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 12 ITEM 1A. Risk Factors 12 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to a Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 17 Signatures 18 2 PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to West Mountain Distressed Debt, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Distressed Debt, Inc. (A Development Stage Company) Balance Sheets September 30, December 31, (unaudited) Assets Cash $ $ Certificates of deposit - Convertible note receivable Prepaid expenses Property and equipment, net - Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accrued liabilities, related parties $ $ Accrued liabilities Total liabilities Shareholders' equity: Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding 2011 and 2010 Common stock, $.001 par value; 200,000,000 shares authorized, 1,808,150 shares issued and outstanding 2011 and 2010 Additional paid-in-capital Deficit accumulated during development stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 WestMountain Distressed Debt, Inc. (A Development Stage Company) Statements of Operations (unaudited) For the three month ended September 30, 2011 and 2010 and for the nine months ended September 30, 2011 and 2010 and for the period October 18, 2007 (inception) through September 30, 2011 For the three months ended. For the nine months ended, October 18, 2007 (Inception)Through September 30, September 30, September 30, Operating expenses Sales, general and administrative expense $ Total operating expenses Net loss from operations ) Other income/(expense) Interest income 1 11 Net loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 4 WestMountain Distressed Debt, Inc. (A Development Stage Company) Statement of Changes in Shareholders' Equity (unaudited) For the period October 18, 2007 (inception) through September 30, 2011 Deficit Accumulated Preferred Stock Common Stock Additional During Par Par Paid-in Development Shares Value Shares Value Capital Stage Total Balance at October 18, 2007 - $
